Dickinson, J.
After the answer had been put in, to which was appended a bill of particulars of the matters set forth in the •answer, the court, on motion of the plaintiff, made an order requiring the defendant to file a further bill of particulars stating other facts concerning the matters specified in the former bill. This is an appeal by the defendant from that order. We regard the order as not appealable. Perhaps the decision in Pugh v. Winona & St. P. R. Co., 29 Minn. 390, (13 N. W. Rep. 189,) may lend some support to the contrary conclusion, but we do not think that the rule of -appealability as applied in that case should be further extended.
Appeal dismissed.